DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (Publication No.: US 2017/0059796 A1) in view of Lin (Patent No.: US 10,698,168 B1).
Regarding claim(s) 1, 18, HUANG teaches an optical transceiver module, comprising: a substrate (reference numeral 11b in Figure 8A); at least one optical receiving device connected to the substrate (reference numeral 214 in Figure 8A); and a plurality of optical transmitting devices connected to the substrate (reference numeral 
Regarding claim(s) 2, the combination of references and HUANG in particular teaches the optical transceiver module according to claim 1, wherein, in the short axis direction of the substrate, there is a distance between centers of the first optical 
Regarding claim(s) 3, the combination of references and HUANG in particular teaches the optical transceiver module according to claim 1, wherein, in the first direction, there is a distance between centers of the first optical transmitting devices and centers of the second optical transmitting devices (as illustrated in Figure 8A and Figure 8B).
Regarding claim(s) 4, both HUANG and Lin teach the optical transceiver module according to claim 3, wherein when the first optical transmitting devices and the second optical transmitting devices are misaligned in the first direction, the first optical transmitting devices and the second optical transmitting devices are aligned to each other in the short axis direction of the substrate (as illustrated in Figure 8A and Figure 8B of Huang and Lin).
Regarding claim(s) 5, the combination of references and HUANG in particular teaches the optical transceiver module according to claim 1, wherein in a long axis direction, there is a distance between centers of the first optical transmitting devices and centers of the second optical transmitting devices (as illustrated in Figure 8A and Figure 8B).
Regarding claim(s) 6, both HUANG and Lin teach the optical transceiver module according to claim 1, wherein light outputting directions of the first optical transmitting devices and the second optical transmitting devices are the same (as illustrated in Figure 8A and Figure 8B of Huang and Lin).

Regarding claim(s) 8, the combination of references and HUANG in particular teaches the optical transceiver module according to claim 1, wherein a continuous V-shaped staggered arrangement is formed by the first optical transmitting devices and the second optical transmitting devices (e.g. as illustrated in Figure 8B).
Regarding claim(s) 9, the combination of references and HUANG in particular teaches the optical transceiver module according to claim 1, wherein the first optical transmitting devices are arranged between the second optical transmitting devices (e.g. as illustrated in Figure 8B).
Regarding claim(s) 10, the combination of references teaches the optical transceiver module according to claim 1, wherein the first optical transmitting devices 
Regarding claim(s) 11, the combination of references teaches the optical transceiver module according to claim 1, wherein the second optical transmitting devices are arranged between the first optical transmitting devices and the second optical transmitting devices (as illustrated in Figure 8A and Figure 8B of Huang and Lin).
Regarding claim(s) 12, the combination of references and Lin in particular teaches the optical transceiver module according to claim 1, comprising at least eight of the optical transmitting devices (reference numeral 806 in Figure 8A).
Regarding claim(s) 13, the combination of references and Lin in particular teaches the optical transceiver module according to claim 1, wherein the optical transmitting devices comprise at least four of the first optical transmitting devices and at least four of the second optical transmitting devices (reference numeral 806 in Figure 8A).
Regarding claim(s) 14, 15, the combination of references teaches the optical transceiver module according to claim 1, but fails to specifically teach that the optical transmitting devices comprise at least one thermoelectric cooler.  However, use of a thermoelectric cooler is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize a thermoelectric cooler in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a thermoelectric cooler in the combination of HUANG and Lin.

Regarding claim(s) 17, the combination of references and HUANG in particular teaches the optical transceiver module according to claim 1, wherein the optical transceiver module comprises a plurality of optical transmitting modules (reference numeral 213 in Figure 8B), and each of the optical transmitting modules comprises a plurality of the optical transmitting devices (reference numeral 113a in Figure 6) and at least one optical transmitting holder (reference numeral 213b in Figure 8B), and the plurality of optical transmitting devices are secured by the optical transmitting holder (e.g. as illustrated in Figure 8A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637